Case 19-00043-elf      Doc 16      Filed 10/31/19 Entered 10/31/19 16:12:45           Desc Main
                                   Document      Page 1 of 2



                        UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                               :
      MILTON THOMAS, SR.,                            :      Chapter 13
                                                     :
                              Debtor.                :      Bky. No. 04-10175 ELF
                                                     :
                                                     :
MILTON THOMAS, SR.,                                  :
                                                     :
                      Plaintiff,                     :
                                                     :
                      v.                             :
                                                     :
                                                     :      Adv. No. 19-043
CITY OF PHILADELPHIA, et al.,                        :
                                                     :
                      Defendants.                    :

                           PRETRIAL ORDER#2
       AND NOW, the plaintiff having filed an adversary proceeding and the defendants
having filed a responsive pleading, it is hereby ORDERED that:

1. The requirements of Fed. R. Civ. P. 26(a)(1) shall not apply in this adversary proceeding.

2. The following discovery and trial schedule shall be considered by the parties in their
   deliberations at their discovery conference:

       a. All discovery shall be completed on or before December 31, 2019.

       b. All expert witnesses shall be identified and a copy of each expert’s report shall be
          provided to every other party, in accordance with Fed. R. Civ. P. 26(a)(2) on or before
          January 20, 2020.

       c. All discovery disclosures pursuant to Fed. R. Civ. P. 26(a)(3) shall be served on
          opposing parties and filed with the bankruptcy court on or before January 27, 2020.

       d. Any objections to Rule 26(a)(3) disclosures shall be served on opposing counsel and
          filed with the bankruptcy court on or before February 3, 2020.




                                               -1-
Case 19-00043-elf        Doc 16      Filed 10/31/19 Entered 10/31/19 16:12:45               Desc Main
                                     Document      Page 2 of 2



        e. All motions to amend the pleadings, or for summary judgment,1 shall be filed on or
           before February 10, 2020. If such a motion or motions is/are filed, the parties are
           not relieved of their obligation to comply with the terms of the balance of this
           Pretrial Order.

        f. No Joint Pre-Trial Statement will be required.

6. A mandatory final pretrial/settlement conference shall be held on March 18, 2020, at
   10:00 a.m., in Bankruptcy Courtroom No. 1, Robert N.C. Nix Federal Building &
   Courthouse, 900 Market Street, Second Floor, Philadelphia, Pennsylvania.

7. If the adversary proceeding is not resolved prior to the conclusion of the final
   pretrial/settlement conference, the adversary proceeding shall be set down for trial at the
   Court’s first available date.

8. Each party may file, no later than five (5) days prior to the date of trial, a trial memorandum
   with service on the opposing part(y)(ies) and a courtesy copy delivered to Chambers. The
   trial may be continued only in exceptional circumstances on Motion and leave of Court.

9. All trial exhibits shall be pre-marked and exchanged at least three (3) business days prior to
   the date of trial.




Date: October 31, 2019
                                        ERIC L. FRANK
                                        U.S. BANKRUPTCY JUDGE


cc: Milton Thomas
    140 W. Spencer Avenue
    Philadelphia, PA 19120




        1
                 A motion for summary judgment shall include a separate statement of those material
facts that the movant contends are not in dispute with supporting citations to the record. Failure to
comply with this requirement shall be grounds for summary denial of the motion.

                                                   -2-
